Citation Nr: 1421814	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  05-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for syncopal attacks, claimed as a disorder to include seizures, a nervous condition and head trauma.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Veterans Legal Advocacy Group


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  The Veteran also has unverified service in the Alabama National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for syncopal attacks, to include a nervous condition and blackout spells.  

In April 2007, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is in the record. 

In August 2007, the Board granted the Veteran's request to reopen his claim and remanded it for additional evidentiary development.  The claim was again remanded by the Board in January 2011.  In February 2012, the Board denied the claim for service connection for syncopal attacks, claimed as a disorder to include seizures, a nervous condition and head trauma.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court vacated the Board's decision and remanded it for further proceedings consistent with the June 2013 Memorandum Decision.  The Veteran's claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from syncopal attacks, to include seizures, a nervous condition and head trauma, as a result of an injury during active duty service.  Specifically, the Veteran claims that his 1979 head injury, sustained during a basketball game, is the cause of his current medical condition.  

In August 2007 the Board determined that a VA examination was necessary to determine the nature and likely etiology of the Veteran's syncopal attacks and other claimed residuals of a head injury.  Pursuant to the Board's remand instructions, the Veteran underwent a VA examination in July 2008.  In essence, the examiner opined that it was very unlikely that a concussion in 1979 would cause the Veteran's present seizures (which only began in approximately 2002) since his work-up in 1979 and 1980 did not establish a diagnosis of seizures at that time.  Thereafter in April 2010, the same VA examiner prepared an addendum opinion report, wherein he concluded, contrary to the previously rendered opinion, that based upon the history that the Veteran's seizures and his spells were noted initially in July 1980, there was a 50 percent chance that his present seizures were due to the 1979 head injury, despite the fact that there was no definite evidence of a correlation between the in-service injury and the current diagnosis of seizures.  

In January 2011 the Board determined that the claim should be remanded because the Veteran's previous VA examination and addendum report were predicated upon a false premise, that is, the opinions rendered were based on the allegation that the appellant lost consciousness at the time of his February 1979 in-service head injury and that he was treated in 1980, shortly after his discharge, for the same condition.  In this regard, the Board noted that the service treatment records showed that though the appellant did fall and hit his head while playing basketball, at no time did he lose consciousness.  Additionally, his syncopal episode in 1980 was noted as due to excessive heat, and in fact, the Veteran was not seen with any complaints of syncope until February 2003.  Accordingly, the Board remanded the claim for a new VA examination and instructed the examiner to reconcile the July 2008 and April 2010 VA neurological examination reports.  

The Veteran underwent a VA examination in April 2011.  The VA examiner diagnosed the Veteran with episodes of unresponsiveness, with associated seizures, concluding that these episodes were less likely than not caused by or a result of the Veteran's 1979 head injury.  The examiner did not address the August 2007 and April 2010 examination and addendum reports.

The Board denied the claim in February 2012 and the Veteran appealed the Board decision to the Court.  In vacating the February 2012 Board decision, the Court found, in pertinent part, that the Board failed to provide adequate reasons or bases to explain it's finding of substantial compliance with the January 2011 remand order, as the Board did not address the April 2011 VA examiner's failure to address the conflicting August 2007 and April 2010 examination and addendum reports, before relying on it to deny the claim.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Board's statement of reasons and bases "must be adequate to enable a claimant to understand the precise basis of the Board's decision, as well as to facilitate review of this Court"); see also Tucker v. West, 11 Vet.App. 369, 374 (1998) (remand is appropriate "where the Board has incorrectly applied the law, failed to provide an adequate statement of reasons or bases for its determinations, or where the record is otherwise inadequate").

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in April 2011, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to whether the Veteran incurred the claimed disability as a result of an injury during active duty service.  As the April 2011 examination report did not address the conflicting August 2007 and April 2010 examination and addendum reports, and substantial compliance with the January 2011 remand instructions was lacking in this case, this matter must be remanded to comply with the prior remand instructions. 

In addition, a remand is required for purposes of considering new evidence.  In April 2014, the Veteran submitted additional evidence directly to the Board in support of his appeal, and specifically requested to have his file returned to the agency of original jurisdiction (AOJ) for initial consideration of the newly submitted evidence.  As the Veteran has submitted additional evidence and argument and specifically indicated he was not waiving initial AOJ consideration, a remand is required.  38 C.F.R. §§ 20.903, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the April 2011 VA examination, if available, to obtain an addendum opinion report.  The examiner is asked to provide additional comments with respect to his opinion regarding the etiology of the Veteran's syncopal episodes.  The examiner's report must specifically reflect that the entire claims folder was reviewed.  A detailed analysis must be provided and the examiner is asked to specifically address and reconcile, to the extent possible, the July 2008 and April 2010 VA neurological examination and addendum opinion reports.

2.  If the examiner who performed the April 2011 VA examination report is no longer available or feels that another examination is necessary in order to provide the requested opinion, then a new VA neurological examination should be scheduled. 

The VA examiner should opine whether it is at least as likely as not that the appellant currently suffers from syncopal episodes as a result of his February 1979 in-service head injury.  The examiner should specifically address the following in making this determination: 

(a) The February 1979 service treatment records, which indicated that the appellant did not lose consciousness at the time of his injury, but did diagnose him with post-concussion syndrome; 

(b) The July 1980 VA treatment records, which indicated that the appellant suffered from a syncopal episode as a result of excessive heat; 

(c) The subsequent VA treatment records dated from July 1980 to the present; and 

(d) The July 2008 VA examination report, April 2010 VA addendum report, and the April 2011 VA examination report. 

It would be helpful if the VA examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility.  "Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The VA examiner should provide a complete rationale for any opinion provided.  The examination report must be typed.

3.  Readjudicate the issue on appeal, with consideration of the additional evidence added to the record since the October 2011 supplemental statement of the case and all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



